Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
11, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 11, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00002-CV
____________
 
IN RE LIBERTY-HOSPITAL, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 5, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed March 11, 2004.
Panel consists of
Justices Edelman, Frost and Guzman.